DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 04/21/2022. Claims 19 and 22-38 remain pending in this application.
	The 35 USC 101 rejection has been withdrawn, since the claims are directed to a kit comprising a plurality of primers.
	After considering the amendment made to claim 19, it is determined that a new office action including a prior art reference should be provided, since the claim previously recited “a kit comprising a set of primers…”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 22-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spinella et al. (hereinafter Spinella) (US 20130023439 A1).
Claim 19 has been amended now to recite a kit for use in performing a targeted next- generation sequencing gene panel that tests for the presence of a plurality of different genes related to a disease of interest in a biological sample (Spinella; [0049]), the kit comprising 
a plurality of primers configured to collectively target nucleotide sequences in the plurality of different genes of the targeted next-generation sequencing gene panel wherein the plurality of different genes are selected using processing executed by a processor (Spinella teaches “The method and kit employ a detection mechanism for determining the expression of one or more genes of the panel of biomarker genes of the instant invention. A detection mechanism can be any standard technique or platform for determining gene expression. Examples of detection mechanisms of use in the kit and method include, e.g., a microarray, which contains some or all of the biomarkers of the instant invention arrayed on chip; an assay such as a reverse transcription polymerase chain reaction (RT-PCR), wherein the method and kit include primers for amplifying some or all of the biomarkers of the instant invention; or northern blot or dot blot analysis, wherein the kit and method include probes. Microarray chips, primers and probes for this type of analysis are routinely generated by the skilled artisan and can be designed using the nucleotide sequences disclosed herein.” In [0049]), the processing comprising: 
for the disease of interest at a higher level in a disease hierarchy, retrieving gene-disease associations of genes associated with diseases at a given level in the disease hierarchy from a disease association database, the disease association database configured to store disease information for a plurality of diseases and gene information for a plurality of genes, the disease association database including disease associations between the diseases in the plurality of diseases and gene- disease associations between the diseases and associated genes in the plurality of genes, wherein the disease associations include the disease hierarchy comprising a plurality of hierarchical levels, wherein higher levels in the disease hierarchy represent broader disease classifications and lower levels in the disease hierarchy represent more specific disease classifications, wherein the gene-disease associations include a strength 2Application Serial No.: 15/611,233Attorney Docket No.: LT01165 parameter for each gene-disease association, the disease association database stored in a memory, wherein the diseases at the given level have hierarchical relationships with the disease of interest at the higher level in the disease hierarchy; 
for each gene associated with the diseases at the given level, applying a weight to the strength parameter for each gene-disease association to form a weighted strength parameter of the gene-disease association; 
adding the weighted strength parameters of the gene-disease associations to form a rank score for each gene associated with the diseases at the given level; 
applying a threshold to the rank scores to select the rank scores having values greater than or equal to the threshold to form selected rank scores, wherein a number of the selected rank scores is less than an initial number of the rank scores; 
ranking the genes associated with the diseases at the given level based on the values of the selected rank scores, wherein the genes are ranked from a highest selected rank score to a lowest selected rank score, to provide ranked gene information; 
assign a rank order index to each ranked gene based on the value of the selected rank score for the ranked gene, 
storing in the memory a table of ranked genes linked with the disease of interest at the higher level in the disease hierarchy, the table including, a disease identifier for the disease of interest, gene symbols for the ranked genes corresponding to the selected rank scores, the selected rank scores and the rank order index; and 3Aplication Serial No.: 15/611,233Attorney Docket No.: LT01165 
selecting a plurality of the ranked genes from the table of ranked genes for the set of genes in the gene panel in response to a selection of the disease of interest by a user.  
 Examiner’s note: The processor used in the claim limitations (claim 19) perform steps that are not positively claimed and they are outside the scope of the actual kit. Therefore, these limitations will not be given any patentable weight. 
Claims 22-38 recite other steps performed by the processor, and since the processor’s steps are outside the scope of the actual kit, they won’t be given any patentable weight either (see MPEP 806.05(j)). 

22. (New) The kit of claim 19, wherein the disease association database comprises a graph database system having a plurality of nodes and a plurality of edges, wherein an edge is associated with two nodes.  
23. (New) The kit of claim 22, wherein a disease node of the plurality of nodes stores the disease information for one of the plurality of diseases.  
24. (New) The kit of claim 23, wherein the disease information at the disease node includes a disease identifier.  
25. (New) The kit of claim 23, wherein the edge associating two disease nodes represents a hierarchical relationship of the two diseases.  
26. (New) The kit of claim 22, wherein a gene node of the plurality of nodes stores the gene information for one of the plurality of genes.  
27. (New) The kit of claim 26, wherein the gene information stored at the gene node includes a gene identifier.  
28. (New) The kit of claim 22, wherein a disease node of the plurality of nodes and a gene node of the plurality of nodes are associated by a gene- disease edge, wherein the gene-disease edge stores the strength parameter for the gene-disease association.  
29. (New) The kit of claim 19, wherein the disease association database further includes phenotype information for a plurality of phenotypes and phenotype-disease associations between the diseases and associated phenotypes in the plurality of phenotypes.  
30. (New) The kit of claim 19, wherein the processor is configured to respond to a query by a user to the disease association database to provide the gene-disease associations for a graphical display.  
31. (New) The kit of claim 19, wherein the processor is further configured to use the rank scores for gene-disease associations at a lower level of the disease hierarchy to provide the rank scores for the diseases at a plurality of higher levels of the disease hierarchy where there is a hierarchical relationship between the disease at the lower level with the diseases at the higher levels.  
32. (New) The kit of claim 19, wherein the processor is further configured to use the ranked gene information for the gene-disease associations at a lower level of the disease hierarchy to provide the ranked gene information for the diseases at a plurality of higher levels of the disease hierarchy where there is a hierarchical relationship between the disease at the lower level with the diseases at the higher levels.  
33. (New) The kit of claim 19, wherein the processor is further configured to: determine an order of values of the strength parameters for the gene-disease associations at the given level from a highest value to a lowest value, and assign an order index to each of the strength parameters based on the order of values, wherein the weight applied to each strength parameter is based on an inverse of its order index.  
34. (New) The kit of claim 33, wherein the threshold has a value in a range of about 0.09-0.10.  
35. (New) The kit of claim 19, wherein the processor is further configured to group the genes into gene clusters based on correlations of the rank scores of the genes associated with the diseases at a level of the disease hierarchy.  
36. (New) The kit of claim 35, wherein the processor is further configured to apply a principal component analysis to the rank scores corresponding to the genes of each gene cluster to determine principal component vectors for the gene clusters.  
37. (New) The kit of claim 19 wherein a quantity of genes for which rank scores are formed is greater than 100,000 genes.  
38. (New) The kit of claim 19 wherein a quantity of genes for which rank scores are formed is greater than 800,000 genes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626